Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Knapp on 8/1/2022.
The application has been amended as follows:
in claim 21 delete “claim 1” and replace with - - claim 5- -.
Election/Restrictions
Claim 1 is allowable. Claims 3 and 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 9/1/2021, is hereby withdrawn and claims 3 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-11, 13-18,  are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 1-3, 5-8, and 21 is the inclusion of the limitation an adhesive film over and contacting both the first top surface of the dielectric layer and a third top surface of the second redistribution line in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed adhesive film and top surfaces in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claims 9-11, 13-16, and 22 is the inclusion of the limitation a die-attach film over and contacting the first dielectric layer and the second redistribution line in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed die-attach film in combination with all other limitations in claim 9.
The primary reason for the allowable subject matter of claims 17-18, 20, and 23 is the inclusion of the limitation a second redistribution line in the dielectric layer and in contact with the adhesive film in combination with the other limitations in the claim.  For example: the prior art of record fails to teach or be fairly combined to render obvious the claimed adhesive film in combination with all other limitations in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (US 20150069623 A1) discloses die-attach /adhesive film but fails to teach the claimed top surfaces or contacting features.
Chen (US 10068847 B2) discloses redistribution lines but fails to teach the claimed adhesion layer.
Kelly (US 10192816 B2) discloses redistribution lines and metal posts but fails to teach the claimed die-attach/adhesive film.
Kurita (US 20080079163 A1) discloses redistribution lines but fails to teach the claimed metal posts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817       

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817